As filed with the Securities and Exchange Commission on January 28, 2014 1933 Act Registration No. 333-171933 1940 Act Registration No.811-22523 United States Securities and Exchange Commission Washington, D.C. 20549 FormN-1A Registration Statement Under the Securities Act of 1933 [] Pre-Effective Amendment No. [] Post-Effective Amendment No.37 [X] and/or Registration Statement Under the Investment Company Act of 1940 [] Amendment No.38 [X] Destra Investment Trust II (Exact name of registrant as specified in charter) 901 Warrenville Road, Suite 15 Lisle, Illinois 60532 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (630) 241-4200 Copy to: Nicholas Dalmaso Morrison Warren, Esq. Destra Investment TrustII Chapman and Cutler LLP 901 Warrenville Road, Suite 15 111 West Monroe Street Lisle, Illinois 60532 Chicago, Illinois 60603 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [] immediately upon filing pursuant to paragraph (b) [X] on January 31, 2014 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Prospectus January 31, 2014 Destra Focused Equity Fund Class Ticker Symbol Class A DFOAX Class C DFOCX Class P* Class I DFOIX *Class P shares are not currently available for investors. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. NOT FDIC OR GOVERNMENT INSURED MAY LOSE VALUE NO BANK GUARANTEE Table of Contents Page SECTION 1 FUND SUMMARY 1 Destra Focused Equity Fund 1 Principal Investment Strategies 2 Principal Risks 3 Fund Performance 5 Management 7 Purchase and Sale of Fund Shares 7 Tax Information 8 Payments to Broker-Dealers and Other Financial Intermediaries 8 SECTION 2 ADDITIONAL INFORMATION ABOUT THE FUND 9 Additional Information About the Investment Policies and Strategies 9 Additional Information about the Risks 11 Additional Information about Fees and Expenses 13 Fund Management 15 Adviser Performance 16 SECTION 3 SHAREHOLDER INFORMATION 21 Valuation of Shares 21 Share Classes 22 Distribution, Servicing and Administrative Fees 25 Purchases 27 Exchanges 32 Redemptions 33 SECTION 4 GENERAL INFORMATION 37 Distributions 37 Taxes 37 Payments to Financial Intermediaries 39 Availability of Portfolio Holdings Information 40 Frequent Trading 41 Shareholder Communications 44 Fund Service Providers 44 SECTION 5 FINANCIAL HIGHLIGHTS 45 NOT FDIC OR GOVERNMENT INSURED
